43 F.3d 712
310 U.S.App.D.C. 61
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Steve Xavier LANHAM, Appellant.
No. 93-3220.
United States Court of Appeals, District of Columbia Circuit.
Nov. 15, 1994.

Before:  WALD, HENDERSON and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that appellant's conviction and sentence be affirmed.  The district court did not commit plain error in admitting out-of-court declarations in direct testimony or through tape recorded police communications.  See United States v. Clarke, 24 F.3d 257, 268 (D.C.Cir.1994).  In addition, the district court properly exercised its discretion in rejecting appellant's claim that downward departure was warranted because of aberrant behavior, extraordinary family circumstances, employment history, and educational background.  This exercise of discretion is not reviewable.  See United States v. Hazel, 928 F.2d 420, 424 (D.C.Cir.1991).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.